DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 are currently pending. Claims 10-20 have been cancelled. Claims 1-3 and 5-8 have been amended to overcome the 35 U.S.C. 112(a) and 112(b) rejections set forth in the Non-Final Office Action mailed on 29 November 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 are further rejected due to their dependency to claim 1. Claim 1 recites “the optimized status is determined as being leave if a status percentage of leave is increasing, otherwise determined as motion” in step (e). The specification does not provide an explicit explanation as to what is determined as motion. For leave is decreasing or if there is another status percentage for motion. If the status percentage of leave remains the same (neither increasing or decreasing), it is unclear if the optimized status is also determined as motion. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are further rejected due to their dependency to claim 1.
Claim 1 recites “the optimized status is determined as being leave if a status percentage of leave is increasing, otherwise determined as motion” in step (e). It is unclear if the optimized status is determined as motion if the status percentage of leave is decreasing or if there is another status percentage for motion. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in 
Regarding claim 1, the claim recites a series of steps or acts, including detecting whether the first period is interfered according to a status percentage in the first period. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The step of processing the vital signs in the third period to obtain a vital sign corresponding to the optimized status, which is step (g) in claim 1, sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites processing the vital signs, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The processing of the vital signs does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the processed vital signs, nor does the method use a particular machine to perform the abstract idea. Although the claim does recite a processor, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate abstract idea into a practical application. There is also no output as the last step is merely processing the vital signs.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of a second-stage detector receiving Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claim as they generally recite method steps pertaining to obtaining data and analyzing the data. The steps recited in 
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination, “determining the optimized status as being motion or leave according to dynamic change of the statuses in the second period, the optimized status is determined as being leave if a status percentage of leave is increasing, otherwise determined as motion; [and] receiving vital signs in a third period when the optimized status is determined as being stationary or motion,” in combination with other claimed elements.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.C.S. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Response to Arguments
Applicant argues that the steps of claim 1 cannot be performed in the human mind. Although Examiner agrees that the human mind cannot determine the optimized status by using interrelated decisions, it is noted that the section 2106.05(f) of the MPEP recites that merely using a computer as a tool to perform an abstract idea does not integrate abstract idea into a practical application.
Applicant argues that the use of a second-stage detector integrates the claim into a practical application, the practical application being the second-stage detector obtaining a stable vital sign only after the stable/optimized status has been determined. Examiner respectfully disagrees, as it is unclear as to how this stable vital sign is used as there is no output step mentioned in the claim. Obtaining the vital sign does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the processed vital signs. Examiner suggests to include in the claim what change is effected based on obtaining the vital sign. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 101 rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791